Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2018

                                       No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
       The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before December 27, 2018. No further
extensions will be granted.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court